Citation Nr: 0022260	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-03 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.

4.  Entitlement to service connection for a skin rash on the 
chest (on a direct incurrence basis).

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder (post traumatic stress disorder (PTSD) and/or 
schizoaffective disorder).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from October 1971 to 
February 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a videoconference hearing held 
before the undersigned Acting Member of the Board on March 
24, 2000.  A transcript of this hearing has been associated 
with the record on appeal.  It was clarified at the hearing 
that the appellant was not pursuing an appeal as to service 
connection for prostate cancer.  [page 10].  Further, during 
the course of the hearing, appellant indicated that his claim 
of service connection for a skin disorder was based on direct 
incurrence rather than as a residual to herbicide agents 
exposure, specifically, he testified that he developed a skin 
rash on his chest during service, and that he still has such 
a rash.  [pages 10, 24].  This claim will therefore be 
considered as a new claim apart from a prior claim (skin 
disorder - telangiectasis) that was denied exclusively on the 
basis that it was not related to Agent Orange exposure.  See 
Rating Decision, dated in April 1981.

The issues of increased ratings for the prostatitis and low 
back disorder as well as the claim seeking a total rating 
based on individual unemployability are the subject of the 
remand portion of this decision.  In addition, as detailed 
below, the claim for the psychiatric disorder (PTSD and/or 
schizoaffective disorder) is subject to further development 
action on remand.


FINDINGS OF FACT

1.  Evidence associated with the claims folder since the 
prior denial of service connection for a psychiatric disorder 
(PTSD and/or schizoaffective disorder), in particular, VA 
medical records which reflect a diagnosis of PTSD based on 
the DSM-IV criteria, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  The appellant's claim of service connection for a 
psychiatric disorder (PTSD and or schizoaffective disorder) 
is plausible, but the RO has not obtained sufficient evidence 
for correct disposition of the claim.

3.  Service medical records do not reflect treatment for a 
skin rash on the chest or any other disorder of the skin.  
Further, there is no objective competent evidence of 
continuity of symptomatology shown in the years after service 
for such a disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a psychiatric disorder (PTSD and/or schizoaffective 
disorder).  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), (c) (1999).

2.  The appellant has presented a well-grounded claim of 
service connection for a psychiatric disorder, but VA has not 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

3.  A disability manifested by a skin rash on the chest was 
not incurred during military service.  38 U.S.C.A. §§ 1101, 
1110, 5107(b) (West 1991); 38 C.F.R. § 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Psychiatric Disorder (PTSD 
and/or Schizoaffective Disorder)

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans, 9 Vet. App. at 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: VA must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  However, the 
Court's decision in Winters was recently vacated by the U. S. 
Court of Appeals for the Federal Circuit (the Federal 
Circuit) in July 2000 on the grounds that the Court exceeded 
its jurisdiction in that case by addressing de novo the issue 
of whether the claim was well grounded (the second step in 
the three-step analysis articulated in Elkins).  Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  Rather than 
remand the case to the Board, the Court in Winters simply 
applied the new rules from Elkins without notice to the 
appellant, and hence, he was deprived of the opportunity to 
present evidence on the well grounded claim issue before the 
original triers of fact, i.e., the RO and the Board.  Id.  
The Federal Circuit held that the Court's jurisdiction was 
limited only to the issue before it, whether new and material 
evidence had been submitted to reopen the claim, and 
therefore, in light of the intervening change in the law 
resulting from the Hodge and Elkins rulings, the Court should 
have remanded the claim to the Board for reconsideration in 
light of Hodge.  Id. (citing Maggitt v. West, 202 F.3d 1370 
(Fed. Cir. 2000)).

The Federal Circuit in Winters did not, however, address a 
challenge to the three-step analysis for reopening claims 
established in Elkins in light of its holding that the Court 
had to remand the case back to the Board for a Hodge-new and 
material reconsideration.  Id.  Hence, the Elkins-three-step 
analysis for reopening claims based on new and material 
evidence remains good law that the Board is bound to apply.  
See Tobler v. Derwinski, 2 Vet. App. 8 (1991) (precedent 
decisions of courts of superior jurisdiction to Board must be 
given full force and effect immediately, even if VA appeals 
the decision).

As this case remains in appellate status, the Board will 
first consider whether new and material evidence has been 
submitted in accord with the holdings in Hodge and Elkins.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (precedent 
decisions of Court are given retroactive effect with regard 
to cases in which the administrative or judicial review 
process is not concluded).

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, was previously and finally denied by the RO 
in an unappealed rating decision issued in March 1995.  That 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991).  In 
that decision, the RO discussed the evidence then of record 
and concluded, in essence, that the medical evidence of 
record submitted in an attempt to reopen a previously denied 
claim did not establish a diagnosis of PTSD and other 
psychiatric disorder.  A hospital discharge summary dated in 
1994 indicated that the appellant had been treated only for a 
polysubstance abuse disorder, and outpatient records from 
1994 showed treatment for alcohol abuse.  Evidence submitted 
in connection with the present appeal includes medical 
examination and clinical records which denote that the 
appellant meets DSM-IV criteria for PTSD, panic disorder, 
with agoraphobia, as well as schizoaffective disorder, 
depressive type, chronic, based on his reported in-service 
stressors from his one-year tour of duty in Vietnam in 1972-
73.  See Report of VA Mental Disorders Examination conducted 
in November 1996, and Report of PTSD Day Hospital Program 
Manager dated in October 1998, of record.  Based on this 
evidence, the Board concludes that under the Hodge precedent, 
new and material evidence had been submitted to reopen the 
claim.  On this point, the Court has stated that a review of 
the claim under the Hodge standard accords a less stringent 
"new and material" evidence threshold to overcome.  Fossie 
v. West, 12 Vet. App. 1 (1998).

The Board also concludes that the claim is well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  This conclusion is 
supported by several diagnoses of PTSD and schizophrenic-type 
disorders and by implied findings of a relationship between 
the diagnosis and events the appellant claims to have 
experienced during his military service in the Vietnam.  See 
e.g. Gaines v. West, 11 Vet. App. 353 (1998) (claim for PTSD 
well grounded where the veteran submits (1) medical evidence 
of a current disability; (2) lay evidence (presumed to be 
credible) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
(3) medical evidence of a nexus between service and the 
current PTSD disability).  Accordingly, as the appellant's 
reopened claim of service connection for a psychiatric 
disorder, to include PTSD, is well grounded within the 
analytical framework of Hodge and Elkins, further 
development, as set forth below in the REMAND section of this 
decision, is in order.

The Board acknowledges that with the well-grounded analysis, 
it has addressed an element of the claim that was not 
addressed by the RO and therefore, it must be considered 
whether the appellant has been given adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations, and in finding the 
claim well grounded, has resolved in the appellant's favor an 
issue that serves as a "gatekeeping" function in the claims 
process.  Cf. Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  Moreover, by finding the claim well grounded, any 
further challenge on this issue at the Department-level is 
waived, which hereafter accords the appellant the benefit of 
the duty to assist under 38 U.S.C.A. § 5107(a) (West 1991).  
See Nolen v. Gober, No. 99-7173 (Fed. Cir. Aug. 1, 2000).

II.  Service Connection for a Skin Rash on the Chest

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that this claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Establishing well 
groundedness of a claim is a very low threshold for a 
claimant to meet.  See Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).  The evidence includes testimony and lay 
statements from the appellant to the effect that he incurred 
this disorder during service and post-service medical 
evidence shows treatment for complaints involving a rash on 
his chest.  Accordingly, the Board finds that this claim is 
plausible and, hence, well grounded.

Moreover, the Board is of the opinion that VA fulfilled its 
statutory duty to assist the appellant in developing the 
pertinent facts in this case.  The appellant was provided a 
VA examination in October 1996 in connection with this claim 
that is sufficient to address any chronically disabling skin 
rashes and development efforts undertaken by the RO have 
rendered the record sufficiently complete for appellate 
review.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Further, it appears that all of his available service medical 
records have been obtained and associated with the claims 
file.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).
A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  To this end, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Further, the appellant is not prejudiced by the Board's 
consideration of the merits of his claim since it appears 
that he has essentially advanced his appeal on such grounds 
from the onset and the RO has provided him with notice of 
applicable law and regulations governing entitlement to 
service connection.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).  Each disabling condition shown 
by the service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  Id.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Initially, with respect to the applicable law and VA 
regulations, the Board notes that the liberalizing 
evidentiary standards set forth under 38 U.S.C.A. § 1154(b) 
and its corresponding regulatory section, 38 C.F.R. 
§ 3.304(d), are not for application in this case.  Although 
the appellant's military service extended through a period of 
war and he served in Vietnam, he does not contend, nor does 
the evidence show, that he incurred the claimed-for skin rash 
on his chest while engaged in combat.  Accordingly, the 
relative merits of this case will be considered under the law 
and regulations cited above in preceding paragraphs of this 
section.

After carefully reviewing all of the pertinent evidence 
together with the appellant's pleadings and contentions of 
record, the Board concludes that a preponderance of the 
evidence is against the appellant's claim of service 
connection for a skin rash on his chest.  Service medical 
records do not support a finding that he had a chronic 
disability manifested by a skin rash on his chest.  There is 
no evidence whatever from service showing treatment for a 
skin rash or other skin disorder.  Hence, because the 
critical issue on appeal turns on whether continuity of 
symptomatology is shown in the years after service, the Board 
requires objective corroboration of the appellant's 
contentions.  But in this case, the appellant has not been 
able to produce medical evidence showing treatment for a 
chronic disability manifested by a skin rash on his chest in 
the years after service.  Further, there is no competent 
medical evidence linking such a disorder to his service.  
Post-service medical records show a diagnosis of a 
telangiectasis eruption on a VA skin examination conducted in 
November 1980 that the examiner did not believe was related 
to Agent Orange exposure.  Thereafter, the appellant was 
treated for a similar problem on an outpatient basis in June 
1988 and October 1988.  The October 1988 outpatient report 
reflected the appellant's account of having such a rash on 
his chest since his service in Vietnam, but as noted above, 
the service medical records do not support his history and 
there is no evidence of actual treatment after service for a 
skin rash until he was seen in June 1988.  Thereafter, there 
is another long gap in the medical evidence which does not 
reflect any further medical-history references or actual 
treatment for a skin rash until April 1991 during a period of 
hospitalization for the appellant's PTSD; at that time, it 
was noted that he had a erythematous macular rash scattered 
across his chest.  However, a skin rash on the chest has not 
been since treated or noted by the voluminous medical 
evidence, to include the VA general medical examination 
conducted in October 1996 in connection with this claim (on 
the skin evaluation, it was noted that he had "[t]attoos 
present.").  Thus, there is no objective competent evidence 
of continuity of symptomatology shown in the years after 
service for the skin disorder at issue here on appeal.

In view of the above, the evidence of record is insufficient 
to establish the presence of a disability involving a skin 
rash on the chest sustained during service.  The lack of 
pertinent findings of a chronic disability in service, or 
evidence of documented treatment for this condition in the 
post service years, weighs heavily against the appellant's 
claim, and accordingly, the evidence does not form a basis to 
warrant service connection.  Neither continuity of 
symptomatology nor evidence filling the lengthy evidentiary 
gap with regard thereto is shown in this case.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  In order for a veteran to 
be awarded service connection for a disability, there must be 
evidence both of a service related disease or injury and a 
present disability which is attributable to such disease or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Accordingly, the Board concludes that a preponderance of the 
evidence which is relevant and dispositive of this claim is 
against entitlement to service connection for a skin rash on 
the chest.

The appellant's contentions of record and hearing testimony 
before the undersigned Acting Member of the Board in March 
2000, without competent medical corroboration, are considered 
to be of insufficient probative value to serve as a basis for 
a grant of service connection because it is not claimed or 
shown that he is qualified to render opinions on medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board concludes that the preponderance of 
evidence found probative to the issue on appeal weighs 
against a grant of the benefits sought; hence, the evidence 
in this case is not so evenly balanced as to require 
application of the benefit of the doubt doctrine.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

To the extent of the finding that evidence submitted since 
the March 1995 rating decision constitutes new and material 
evidence sufficient to reopen and well ground the appellant's 
claim for service connection for a psychiatric disorder, to 
include PTSD, the appeal is granted.

Service connection for a skin rash on the chest is denied.


REMAND

Because the appellant has submitted a well-grounded claim for 
service connection for a psychiatric disorder, to include 
PTSD, the duty to assist attaches.  38 U.S.C.A. § 5107(a).  
The regulation governing the award of service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended during the pendency 
of this appeal.  64 Fed. Reg. 32807 (June 18, 1999).  The new 
version of the regulation is effective from March 7, 1997, 
and hence, as this claim was still pending on that date, the 
revised version must be considered.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  One of the changes to section 
3.304(f) stipulates that an award of service connection for 
PTSD depends on whether there is medical evidence diagnosis 
the condition in accordance with 38 C.F.R. § 4.125(a), which 
the Board observes is a reference to a diagnosis made on the 
criteria set forth in the DSM-IV.  In lieu of the fact that 
additional stressor-verification development will be 
required, as set forth below, the Board believes that the RO 
should have the appellant examined by VA in order to 
determine whether he has a DSM-IV diagnosis of PTSD based on 
his reported stressors.

The Board notes that precedent holdings of the Court issued 
during the pendency of this appeal provide additional 
guidance for the adjudication of claims for service 
connection for PTSD, particularly, with respect to non-combat 
stressors, at issue in this case.  See e.g. Patton v. West, 
12 Vet. App. 272 (1999) (verification of non-combat 
stressors); Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(sufficiency of information to verify stressors); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).
In the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based on non-combat 
stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the appellant 
received any awards or decorations for valor, combat 
experience or combat injuries, nor is there any other 
evidence of record that the appellant engaged in combat with 
the enemy, per se (he was an embassy guard in Saigon).  Where 
a veteran-claimant did not serve in combat or the stressor is 
not related to combat, his lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  See West (Carelton) v. Brown, 7 Vet. App. 70, 76 
(1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor, 
and special development procedures are required pursuant to 
the M21-1.  38 C.F.R. § 3.304(d), (f); VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Section 5.14(c) (Feb. 20, 
1996).

Although the appellant has provided rather vague stressor 
accounts (witnessing rapes and deaths of Vietnamese civilians 
in the streets of Saigon) corresponding to his wartime tour 
of duty in Vietnam between July 1972 and July 1973, in light 
of the Court's precedent holdings cited above, the Board 
finds that it will be necessary for the RO to address the 
matter of whether there is sufficient corroboration of the 
appellant's stressors upon completion of the special 
development procedures under M21-1, Sec. 5.14(c) for non-
combat stressors.  On this point, it is noted that in Suozzi, 
the Court expressly held that a veteran need not prove 
"every detail" of an alleged stressor.  Id. at 311.  In 
Moreau, the Court stated that credible supporting evidence of 
a stressor may be obtained from service records or "other 
sources."  Id. at 395.

Further, as noted above in the INTRODUCTION, the claims 
seeking entitlement to increased ratings for the prostatitis 
and low back disabilities will be remanded for further 
appellate processing.  The Board notes that additional 
medical records, not currently associated with the record on 
appeal, may be pertinent to the proper adjudication of the 
appellant's increased rating claims.  Specifically, at his 
hearing before the undersigned in March 2000, the appellant 
testified that he was scheduled for an evaluation for his 
prostatitis in April 2000.  Hence, there may be additional 
records available.  The requisition and consideration of 
these records by the agency of original jurisdiction is 
necessary for the proper adjudication of this claim.  
Decisions of the Board must be based on all of the evidence 
available.  38 U.S.C.A. § 7104(a) (West 1991) and Gilbert v. 
Derwinski, 1 Vet. App. 78 (1990).  The duty to assist the 
appellant in the development of his claim includes the duty 
to request information which may be pertinent to the claim.  
38 U.S.C.A. §§ 5106, 5107(a) (West 1991).

In addition, evidence was associated with the record 
following the issuance of the last supplemental statement of 
the case in May 1999, namely, VA outpatient health records 
dated from December 1999 through March 13, 2000.  This 
evidence was received by the Board after the appellant's 
March 24, 2000, videoconference Board hearing, but he did not 
waive initial review of this evidence by the RO under 
38 C.F.R. § 20.1304 (1999).  As some of these records are 
clearly relevant to the adjudication of the prostatitis 
claim, the Board is required to remand this case to the RO 
for review and preparation of a supplemental statement of the 
case.  38 C.F.R. §§ 19.31, 19.37(b) (1999).

In view of the above, the Board finds that additional medical 
development to evaluate the prostatitis and low back 
disabilities at issue on appeal would prove useful in this 
case, and is consistent with VA's duty to assist the 
appellant.  The appellant was most recently examined for 
compensation purposes in October and November 1996, over 
three years ago at this point, which in light of the more 
recent treatment and evaluation for at least one of these 
disabilities, merits additional and more up-to-date medical 
evaluation.  Moreover, with respect to the low back 
disability, a more-up-to-date examination is needed to 
address all elements of his condition in terms of functional 
loss due to pain, as set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The duty to assist includes the duty to 
develop the pertinent facts by conducting a current and 
thorough medical examination.  See 38 C.F.R. § 3.159 (1999); 
see also Waddell v. Brown, 5 Vet. App. 454 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
March 2000.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  In addition to the above, the RO 
should contact the appellant and inform 
him that it is necessary to submit any 
corroborating evidence he may have 
pertaining to alleged stressors 
experienced during his Vietnam War 
service from July 1972 to July 1973.  The 
appellant should be advised that a 
meaningful research of his stressors will 
require him to provide the "who what, 
where and when" of each stressor.  In 
connection with this action, and if 
deemed necessary based on the information 
provided by the appellant, the RO should 
request verification of his stressors 
with the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR).  
USASCRUR should attempt to verify any 
detailed stressor information provided by 
the appellant.

Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  In connection with this 
development, the RO should ensure that 
all appropriate special development 
procedures mandated by M21-1, Section 
5.14(c) for verification of non-combat 
stressors is fully accomplished and 
documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising him of the steps necessary to 
verify his stressors.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

3.  After the development requested is 
completed, the RO should schedule the 
appellant for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

4.  In addition, the RO should schedule 
the appellant for appropriate VA 
compensation or fee-basis examinations to 
determine the nature and extent of 
impairment caused by his service-
connected disabilities involving his 
prostatitis and lumbosacral strain.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician in conjunction 
with the requested examinations.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of these disabilities should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail, to include for the low back x-
ray and range of motion studies with 
references to what is normal range of 
motion for each motion tested.  Examining 
physicians should be specifically 
requested to proffer opinions as to the 
specific extent and severity of each 
disability evaluated, to include a 
complete and detailed discussion of all 
functional limitations associated with 
each condition.  With respect to the low 
back, the examination should address 
fully the DeLuca-considerations involving 
additional functional loss due to pain on 
use, weakness, excess fatigability, etc. 
(see also 38 C.F.R. §§ 4.40, 4.45).  In 
that the examinations are to be conducted 
for compensation rather than for 
treatment purposes, the examining 
physicians should also be advised to 
address the functional impairment of each 
disability in correlation with the 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(1999).  The copy of the examination 
report and all completed test reports 
should thereafter be associated with the 
claims folder.

5.  The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

7.  After completion of the above, the RO 
should readjudicate the issues remaining 
on appeal (increased ratings for the 
prostatitis and low back, entitlement to 
a total disability rating based on 
individual unemployability and service 
connection for PTSD and/or 
schizoaffective disorder), with 
consideration given to all of the 
evidence of record, including the 
evidence submitted by the appellant after 
his March 2000 Board hearing as well as 
any additional medical evidence obtained 
by the RO pursuant to this REMAND.  The 
readjudication of the psychiatric 
disorder claim must be on a de novo basis 
as the claim has been found well 
grounded.  Further, the readjudication of 
this claim must be in accord with the 
revised version of 38 C.F.R. § 3.304(f), 
as amended effective from March 1997.  
The RO should also carefully consider the 
benefit of the doubt rule within the 
analytical framework provided by 
applicable caselaw for PTSD claims, such 
as in the Patton, Suozzi, Cohen and 
Moreau decisions.  In this regard, if the 
evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

8.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 


- 17 -


